Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15-17 are rejected under 35 U.S.C. 102(a)(2 as being anticipated by Hirose et al (US 20210042670).

Regarding claim 15, Hirose et al disclose a vehicle rental method used by a management server configured to communicate with respective vehicle control units included in respective vehicles, configured to communicate with each other, and configured to execute travel control of the respective vehicles such that a leading vehicle selected from the vehicles is followed by a following vehicle included in the vehicles, the vehicle rental method comprising the steps of:
acquiring reservation application information, which includes at least a use start place and a use start time of a vehicle to be rented, from a user terminal (paragraph 45, lines 7-9 and paragraph 46, lines 1-10);
creating a vehicle dispatch plan including a platoon travel group including one of the vehicles to be moved to the use start place by the use start time and another of the vehicles and a travel plan for the platoon travel group based on at least the reservation application information (paragraph 62, lines 1-10); and
transmitting the vehicle dispatch plan to the vehicle control units (paragraph 63, lines 1-7).
Regarding claim 16, Hirose et al disclose a vehicle rental method used by a management server configured to communicate with respective vehicle control units included in respective vehicles, configured to communicate with each other, and configured to execute travel control of the respective vehicles such that a leading vehicle selected from the vehicles is followed by a following vehicle included in the vehicles, the vehicle rental method comprising the steps of:
acquiring reservation application information, which includes at least a use end place and a use end time of a vehicle to be rented, from a user terminal (paragraph 45, lines 7-9 and paragraph 46, lines 1-10);
creating a vehicle dispatch plan including a platoon travel group including one of the vehicles to be moved from the use end place and another of the vehicles and a travel plan for the platoon travel group based on at least the reservation application information (paragraph 62, lines 1-10); and
transmitting the vehicle dispatch plan to the vehicle control units (paragraph 63, lines 1-7).
Regarding claim 17, Hirose et al disclose a vehicle rental method used by a management server configured to communicate with respective vehicle control units included in respective vehicles dispersedly arranged in plural stations, configured to communicate with each other, and configured to execute travel control of the respective vehicles such that a leading vehicle selected from the vehicles is followed by a following vehicle included in the vehicles, the vehicle rental method comprising the steps of:
creating a vehicle dispatch plan including a platoon travel group including one of the vehicles to be moved from one of the stations to another of the stations and another of the vehicles and a travel plan for the platoon travel group (paragraph 62, lines 1-10); and
transmitting the vehicle dispatch plan to the vehicle control units (paragraph 63, lines 1-7).





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hirose et al (US 20210042670) in view of Hase et al (US 20200174496).
Regarding claim 1, Hirose et al disclose a vehicle rental system, comprising:
wherein the management server is configured to
acquire reservation application information, which includes at least a use start place and a use start time of a vehicle to be rented, from a user terminal (paragraph 45, lines 7-9 and paragraph 46, lines 1-10);
create a vehicle dispatch plan including a platoon travel group including one of the vehicles to be moved to the use start place by the use start time and another of the vehicles and a travel plan for the platoon travel group (paragraph 62, lines 1-10); 
transmit the vehicle dispatch plan to the vehicle control units (paragraph 63, lines 1-7); and 
but does not explicitly disclose plural vehicles. However, Hase et al disclose the limitation, at least see Paragraph 2, lines 1-2. It would have been obvious to modify the teaching of Hirose et al to include plural vehicles to perform platoon travelling; 
does not explicitly disclose plural vehicle control units included in the respective vehicles, configured to communicate with each other, and configured to execute travel control of the respective vehicles such that a leading vehicle selected from the vehicles is followed by a following vehicle included in the vehicles. However, Hase et al disclose the limitation, at least see Paragraph 98, lines 1-10. It would have been obvious to modify the teaching of Hirose et al to include plural vehicle control units included in the respective vehicles, configured to communicate with each other, and configured to execute travel control of the respective vehicles such that a leading vehicle selected from the vehicles is followed by a following vehicle included in the vehicles to control plurality of vehicles and perform platoon travelling; and 
does not explicitly disclose a management server configured to communicate with the respective vehicle control units . However, Hase et al disclose the limitation, at least see Paragraph 76, lines 1-5. It would have been obvious to modify the teaching of Hirose et al to include a management server configured to communicate with the respective vehicle control units to acquire information about travelling route.
Regarding claim 2, Hirose et al disclose the limitations indicated above and further disclose wherein the platoon travel group includes the vehicles whose use start places are identical to each other (paragraph 24, lines 8-18).
Regarding claim 3, Hirose et al disclose the limitations indicated above and further disclose wherein the platoon travel group includes the vehicles whose use start places are different from each other (paragraph 24, lines 8-18).
Regarding claim 4, Hirose et al disclose the limitations indicated above and further disclose wherein the vehicles are configured to dispersedly arranged in plural stations, and the use start place is selected from one of the stations (paragraph 24, lines 8-16).
Regarding claim 5, Hirose et al disclose a vehicle rental system, comprising:
wherein the management server is configured to
acquire reservation application information, which includes at least a use start place and a use start time of a vehicle to be rented, from a user terminal (paragraph 45, lines 7-9 and paragraph 46, lines 1-10);
create a vehicle dispatch plan including a platoon travel group including one of the vehicles to be moved to the use start place by the use start time and another of the vehicles and a travel plan for the platoon travel group (paragraph 62, lines 1-10); 
transmit the vehicle dispatch plan to the vehicle control units (paragraph 63, lines 1-7); and 
but does not explicitly disclose plural vehicles. However, Hase et al disclose the limitation, at least see Paragraph 2, lines 1-2. It would have been obvious to modify the teaching of Hirose et al to include plural vehicles to perform platoon travelling; and 
does not explicitly disclose plural vehicle control units included in the respective vehicles, configured to communicate with each other, and configured to execute travel control of the respective vehicles such that a leading vehicle selected from the vehicles is followed by a following vehicle included in the vehicles. However, Hase et al disclose the limitation, at least see Paragraph 98, lines 1-10. It would have been obvious to modify the teaching of Hirose et al to include plural vehicle control units included in the respective vehicles, configured to communicate with each other, and configured to execute travel control of the respective vehicles such that a leading vehicle selected from the vehicles is followed by a following vehicle included in the vehicles to control plurality of vehicles and perform platoon travelling; and 
does not explicitly disclose a management server configured to communicate with the respective vehicle control units . However, Hase et al disclose the limitation, at least see Paragraph 76, lines 1-5. It would have been obvious to modify the teaching of Hirose et al to include a management server configured to communicate with the respective vehicle control units to acquire information about travelling route.
Regarding claim 6, Hirose et al disclose the limitations indicated above and further disclose wherein the platoon travel group includes the vehicles whose use end places are identical to each other (paragraph 24, lines 8-18).
Regarding claim 7, Hirose et al disclose the limitations indicated above and further disclose    wherein the platoon travel group includes the vehicles whose use end places are different from each other (paragraph 24, lines 8-18).
Regarding claim 8, Hirose et al disclose the limitations indicated above and further disclose wherein the vehicles are configured to dispersedly arranged in plural stations, and the use end place is selected from one of the stations (paragraph 24, lines 8-16).
Regarding claim 9, Hirose et al disclose a vehicle rental system, comprising:
wherein the management server is configured to
create a vehicle dispatch plan including a platoon travel group including one of the vehicles to be moved from one of the stations to another of the stations and another of the vehicles and a travel plan for the platoon travel group (paragraph 62, lines 1-10); and
transmit the vehicle dispatch plan to the vehicle control units (paragraph 63, lines 1-7); and 
but does not explicitly disclose plural vehicles configured to dispersedly arranged in plural stations. However, Hase et al disclose the limitation, at least see Paragraph 2, lines 1-2 and Paragraph 529, lines 2-12. It would have been obvious to modify the teaching of Hirose et al to include disclose plural vehicles configured to dispersedly arranged in plural stations in order for the vehicles to be able to park in the available spaces and perform platoon travelling ; and 
does not explicitly disclose plural vehicle control units included in the respective vehicles, configured to communicate with each other, and configured to execute travel control of the respective vehicles such that a leading vehicle selected from the vehicles is followed by a following vehicle included in the vehicles. However, Hase et al disclose the limitation, at least see Paragraph 98, lines 1-10. It would have been obvious to modify the teaching of Hirose et al to include plural vehicle control units included in the respective vehicles, configured to communicate with each other, and configured to execute travel control of the respective vehicles such that a leading vehicle selected from the vehicles is followed by a following vehicle included in the vehicles to control plurality of vehicles and perform platoon travelling; and 
does not explicitly disclose a management server configured to communicate with the respective vehicle control units . However, Hase et al disclose the limitation, at least see Paragraph 76, lines 1-5. It would have been obvious to modify the teaching of Hirose et al to include a management server configured to communicate with the respective vehicle control units to acquire information about travelling route.
Regarding claim 10, Hirose et al disclose the limitations indicated above but does not explicitly disclose wherein the management server is configured to create the vehicle dispatch plan so as to move the one of the vehicles from the one of the stations with low prospective demand to another of the stations with high prospective demand based on demand prospect information about the respective stations. However, Hase et al disclose the limitation, at least see Paragraph 528, lines 1-16 and paragraph 529, lines 1-13. It would have been obvious to modify the teaching of Hirose et al to include wherein the management server is configured to create the vehicle dispatch plan so as to move the one of the vehicles from the one of the stations with low prospective demand to another of the stations with high prospective demand based on demand prospect information about the respective stations in order for the server of the vehicle management apparatus to be able to manage parking available space where vehicles in the platoon travelling may be parked.
Regarding claim 11, Hirose et al disclose the limitations indicated above but does not explicitly disclose wherein the management server is configured to create the demand prospect information based on past operation records of the respective stations. However, Hase et al disclose the limitation, at least see paragraph 532, lines 4-8. It would have been obvious to modify the teaching of Hirose et al to include wherein the management server is configured to create the demand prospect information based on past operation records of the respective stations to determine whether enough available space of parking all the vehicles is present or not.
Regarding claim 12, Hirose et al disclose the limitations indicated above but does not explicitly disclose wherein the vehicle dispatch plan includes information about the leading vehicle and the following vehicle in the platoon travel group. However, Hase et al disclose the limitation, at least see paragraph 526, lines 4-11. It would have been obvious to modify the teaching of Hirose et al to include wherein the vehicle dispatch plan includes information about the leading vehicle and the following vehicle in the platoon travel group in order to provide various information of the vehicles in the platoon travelling and assist automatic driving control of the vehicles; and 
does not explicitly disclose the vehicle control unit of the following vehicle is configured to identify the leading vehicle based on the information about the leading vehicle included in the vehicle dispatch plan, communicate with the vehicle control unit of the leading vehicle, and execute the travel control such that the following vehicle follows the leading vehicle. However, Hase et al disclose the limitation, at least see Paragraph 546 lines 1-6 and Paragraph 556 lines 8-14. It would have been obvious to modify the teaching of Hirose et al to include the vehicle control unit of the following vehicle is configured to identify the leading vehicle based on the information about the leading vehicle included in the vehicle dispatch plan, communicate with the vehicle control unit of the leading vehicle, and execute the travel control such that the following vehicle follows the leading vehicle in order for the platoon travelling to be achieved with high flexibility. 
Regarding claim 13, Hirose et al disclose the limitations indicated above but does not explicitly disclose wherein in the vehicle dispatch plan, an autonomous vehicle is selected as the leading vehicle of the platoon travel group. However, Hase et al disclose the limitation, at least see Paragraph 400, lines 4-7. It would have been obvious to modify the teaching of Hirose et al to include wherein in the vehicle dispatch plan, an autonomous vehicle is selected as the leading vehicle of the platoon travel group in order for the vehicle control apparatus to entirely control the operation of the vehicle and perform necessary processes for autonomous driving. 
Regarding claim 14, Hirose et al disclose the limitations indicated above but does not explicitly disclose wherein in the vehicle dispatch plan, an order of the vehicles from a front in the platoon travel group is determined according to an ascending order of driving performance. However, Hase et al disclose the limitation, at least see paragraph 146, lines 1-8. It would have been obvious to modify the teaching of Hirose et al to include wherein in the vehicle dispatch plan, an order of the vehicles from a front in the platoon travel group is determined according to an ascending order of driving performance in order for the vehicle to be able to perform external communication travels at specific positions and behave like the leading vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ALHARBI whose telephone number is 313-446-6621.  The examiner can normally be reached on Monday - Friday from 9:00 AM to 5:30PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8406.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM M ALHARBI/Primary Examiner, Art Unit 3663